



Exhibit 10.49
ASPEN INSURANCE HOLDINGS LIMITED
LTIP RESTRICTED SHARE UNIT AWARD AGREEMENT
THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (the “Agreement”), is made effective
as of 10th February 2017, between Aspen Insurance Holdings Limited, a Bermuda
corporation (hereinafter called the “Company”), and [NAME] (hereinafter called
the “Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Aspen Insurance Holdings Limited 2013 Share
Incentive Plan, as amended from time to time (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Agreement; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Restricted Share Units (as defined
below) provided for herein (together, the “Grant”) to the Participant pursuant
to the Plan and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Plan and Defined Terms. The Grant is made pursuant to the Plan, a copy of
which the Participant acknowledges having received. The terms and provisions of
the Plan are incorporated into this Agreement by this reference. All capitalized
terms that are used in this Agreement and not otherwise defined herein shall
have the meanings ascribed to them in the Plan.
2.    Award. Pursuant to the provisions of the Plan, the Committee hereby awards
to the Participant, on the date hereof, subject to the terms and conditions of
the Plan and subject further to the terms and conditions herein set forth, [XXX]
Restricted Share Units.
3.    Terms and Conditions. The award evidenced by this Agreement is subject to
the following terms and conditions:
(a)    The Participant shall not be entitled to receive payment for the value of
Restricted Share Units until vested;
(b)    The Company shall not issue any certificates representing Restricted
Share Units granted to Participants, and the grant of Restricted Share Units to
Participants shall not entitle such Participants to any rights of a holder of
Shares, including the right to vote; provided, however, that the Participant
shall receive Dividend Equivalents in accordance with the provisions of Section
5 of this Agreement; and
(c)    Restricted Share Units and any interest of the Participant therein may
not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of. Any attempt to transfer





--------------------------------------------------------------------------------





Restricted Share Units in contravention of this Section 3(c) shall be void.
Restricted Share Units shall not be subject to execution, attachment or other
process.
4.    Vesting.
(a)    Subject to earlier termination as provided in Sections 4(b) and 4(c), and
subject to the Participant's continued Employment, Restricted Share Units shall
vest in tranches with one-third vesting on each of 10th February, 2018, 10th
February, 2019, and 10th February, 2020.
(b)    Subject to the terms of the Participant’s employment agreement with the
Company, or any of its Affiliates (which, if applicable, shall supersede this
provision), if the Participant's employment with the Company or one of its
Affiliates is terminated for any reason other than as a result of the
Participant’s death or Disability, all unvested Restricted Share Units shall be
forfeited on the date of such termination of employment.
(c)    If the Participant's employment with the Company or one of its Affiliates
is terminated by the Company or an Affiliate as a result of the Participant's
death or Disability, all unvested Restricted Share Units shall vest on the date
of such termination of employment.
5.    Dividend Equivalents. If a cash dividend is declared on the Shares, the
Participant shall be credited with Dividend Equivalents in an amount equal to
the number of Restricted Share Units held by the Participant as of the dividend
record date, multiplied by the amount of the cash dividend per Share. Dividend
Equivalents shall be denominated in cash and paid in cash if and when the
underlying Restricted Share Units vest. Dividend Equivalents denominated in cash
shall not accrue interest during the period of restriction.
6.    Payment. Payment for the value of the Participant’s Restricted Share Units
shall be made to the Participant (or, in the event of the Participant’s death,
the Participant’s beneficiary, or, in the event that no beneficiary shall have
been designated, the Participant’s estate) as soon as practicable following the
date on which such Restricted Share Units vest, but in no event later than March
15th of the calendar year following the end of the calendar year in which the
Restricted Share Units vest. Restricted Share Units shall be paid in Shares,
less any Shares withheld in accordance with the provisions of Section 9, with
one (1) Share paid for each Restricted Share Unit.
7.    Definitions. For purposes of this Agreement, the following terms, when
capitalized, shall have the meanings set forth below:
(a)    “Disability” means (i) the Participant's entitlement to long-term
disability benefits under the long-term disability plan or policy, as the case
may be, of Aspen Insurance U.S. Services Inc. as in effect on the date specified
in the notice of termination, or (ii) if no such plan or policy is maintained,
the Participant's inability to perform the duties provided for in the Employment
Agreement for 180 consecutive days.
(b)    “Dividend Equivalent” means, with respect to Restricted Share Units, the
right to receive an amount equal to cash dividends declared on an equal number
of outstanding Shares.





--------------------------------------------------------------------------------





(c)    “Employment Agreement” means the Participant's employment agreement with
Aspen Insurance U.S Services Inc., as may be amended from time to time.
(d)    “Restricted Share Units” means a Share-denominated unit with a value
equal to the Fair Market Value of a specified number of Shares that is subject
to vesting requirements. Restricted Share Units are bookkeeping units and do not
represent ownership of Shares or any other equity security.
(e)    “Share” means an ordinary share, par value U.S. 0.15144558 cents per
share, in the capital of the Company.
8.    Vesting into Retirement. If the Participant is a Qualifying Executive (as
defined below) and the Company reasonably believes such Participant is leaving
the Company or an Affiliate to enter into Retirement (as defined below) during
the term of this Agreement, any outstanding Restricted Share Units held by such
Participant at the time of Retirement shall not be forfeited but shall continue
to vest in accordance with the criteria described in Section 4 of this
Agreement. For avoidance of doubt, pursuant to this Section 8, a Participant
that is a Qualifying Executive shall not be subject to any requirements relating
to continuous Employment with the Company through the date of vesting of the
Restricted Share Units, which shall be deemed waived by the Committee when such
Qualifying Executive commences Retirement. Pursuant to this Section 8, the
Committee may, in its sole discretion, specify additional criteria which shall
apply to the vesting of any Restricted Share Units awarded under this Agreement,
including, but not limited to, the Qualifying Executive adhering to reasonable
post-termination restrictions; provided, however, that any such additional
criteria shall not require the Qualifying Executive to remain an employee of the
Company or an Affiliate.
For purposes of Section 8 of this Agreement, the following definitions shall
apply:
“Executive” shall mean a member of the Company’s Executive Committee.
“Qualifying Executive” shall mean an Executive who satisfies one or more of the
Service Requirements.
“Retirement” shall mean when a Qualifying Executive voluntarily ceases his or
her employment with the Company or an Affiliate in circumstances where the
Executive does not plan to seek full or part time employment with another
company.
“Service Requirements” shall mean any of the following: (i) minimum age at
Retirement of fifty-five (55) years and minimum years of continuous service with
the Company or any Affiliate at Retirement of ten (10) years; (ii) minimum age
at Retirement of sixty (60) years and minimum years of continuous service with
the Company or any Affiliate at Retirement of eight (8) years; (iii) or minimum
age at Retirement of sixty-two (62) years and minimum years of continuous
service with the Company or any Affiliate at Retirement of five (5) years.
9.    Taxes. The Company shall make such provisions as are necessary or
appropriate for the withholding of all applicable taxes on this Grant, in
accordance with Section 4(d) of the Plan. With





--------------------------------------------------------------------------------





respect to any statutory tax withholding required upon vesting or payment of
benefits hereunder, the Participant may elect to satisfy all or a portion of
such withholding requirement by having the Company withhold Shares.
10.    Regulatory Compliance and Listing. The issuance or delivery of any
certificates representing Shares issuable pursuant to this Agreement may be
postponed by the Committee for such period as may be required to comply with any
applicable requirements under the federal or state securities laws, any
applicable listing requirements of any national securities exchange or the
NASDAQ system, and any applicable requirements under any other law, rule or
regulation applicable to the issuance or delivery of such Shares, and the
Company shall not be obligated to deliver any such Shares to the Participant if
either delivery thereof would constitute a violation of any provision of any law
or of any regulation of any governmental authority, any national securities
exchange or the NASDAQ system, or the Participant shall not yet have complied
fully with the provisions of Section 9 hereof.
11.    Bermuda Government Regulations. No Shares shall be issued pursuant to
this Agreement unless and until all licenses, permissions and authorizations
required to be granted by the Government of Bermuda, or by any authority or
agency thereof, shall have been duly received.
12.    Investment Representations and Related Matters. The Participant
acknowledges and agrees that any sale or distribution of Shares issued pursuant
to this Agreement may be made only pursuant to either (a) a registration
statement on an appropriate form under the Securities Act of 1933, as amended
(the “Securities Act”), which registration statement has become effective and is
current with regard to the Shares being sold, or (b) a specific exemption from
the registration requirements of the Securities Act that is confirmed in a
favorable written opinion of counsel, in form and substance satisfactory to
counsel for the Company, prior to any such sale or distribution. The Participant
hereby consents to such action as the Committee or the Company deems necessary
or appropriate from time to time to prevent a violation of, or to perfect an
exemption from, the registration requirements of the Securities Act or to
implement the provisions of this Agreement, including but not limited to placing
restrictive legends on certificates evidencing Shares issued pursuant to this
Agreement and delivering stop transfer instructions to the Company's stock
transfer agent.
13.    Arbitration. In the event of any controversy between the Participant and
the Company arising out of, or relating to, the Plan or this Agreement which
cannot be settled amicably by the parties, such controversy shall be finally,
exclusively and conclusively settled by mandatory arbitration conducted
expeditiously in accordance with the American Arbitration Association rules, by
a single independent arbitrator. If the parties are unable to agree on the
selection of an arbitrator, then either the Participant or the Company may
petition the American Arbitration Association for the appointment of the
arbitrator, which appointment shall be made within ten (10) days of the petition
therefor. Either party to the dispute may institute such arbitration proceeding
by giving written notice to the other party. A hearing shall be held by the
arbitrator in New York, London or Bermuda as agreed by the parties (or, failing
such agreement, in Bermuda) within thirty (30) days of his or her appointment.
The decision of the arbitrator shall be final and binding upon the parties and
shall be rendered pursuant to a written decision that contains a detailed
recital of the arbitrator’s





--------------------------------------------------------------------------------





reasoning. Judgment upon the award rendered may be entered in any court having
jurisdiction thereof.
14.    No Right To Continued Employment. This Agreement does not confer upon the
Participant any right to continued Employment, nor shall it interfere in any way
with the right of the Participant's employer to terminate the Participant's
Employment at any time for any reason or no reason.
15.    Construction. The Plan and this Agreement will be construed by and
administered under the supervision of the Committee, and all determinations of
the Committee will be final and binding on the Participant and the Company.
16.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
17.    Failure to Enforce Not a Waiver. The failure of either party hereto to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.
18.    Governing Law. This Agreement shall be governed by and construed
according to the laws of Bermuda, without regard to the conflicts of laws
provisions thereof.
19.    Claw Back Policy. The Claw Back Policy set out in Schedule A to this
Agreement applies to the Grant awarded pursuant to this Agreement.
20.    Malus Policy. The Malus Policy set out in Schedule B to this Agreement
applies to the Grant awarded pursuant to this Agreement.
21.    Counterparts. This Agreement may be executed in counterparts and by
facsimile or any electronic means, each of which shall be an original but all of
which together shall constitute one and the same Agreement.
Miscellaneous. This Agreement can be changed or terminated only in a writing
signed by both parties hereto. This Agreement and the Plan contain the entire
agreement between the parties relating to the subject matter hereof. The section
headings herein are intended for reference only and shall not affect the
interpretation hereof.
*    *    *







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement.


ASPEN INSURANCE HOLDINGS LIMITED




Name:     Michael Cain
Title:    Group General Counsel








NAME


DATE:









--------------------------------------------------------------------------------






SCHEDULE A
CLAW BACK POLICY
“Fraud,” for purposes of this Claw Back Policy (this “Policy”), means (a) a
willful and intentionally false, misleading, unwarranted or exaggerated
statement of material fact, (b) the willful and intentional omission to state a
material fact necessary to make statements made, in light of all circumstances
under which they were made, not misleading, (c) employing a device, scheme or
artifice to with deliberate intent to defraud or deceive, or (d) willfully and
intentionally engaging in any act, practice or course of dealing that operates
or would operate as a fraud or deceit. Under this Policy:
1.
If the Company’s Board of Directors (the “Board”), after due inquiry and
investigation, determines that (i) a member of the Group Executive Committee has
engaged in Fraud (the “Fraudulent Party”), and (ii) a material negative
restatement of the Company’s financial statements as filed with the
U.S. Securities and Exchange Commission (the “SEC”) for the relevant Award Year
resulted from that Fraud:

a.
the Fraudulent Party will promptly reimburse to the Company a sum equal to such
amount of the Annual Bonus paid to the Fraudulent Party for that Award Year as
the Board determines, in its sole discretion, would not have been paid to the
Fraudulent Party had the Company’s results as reported for that Award Year been
equal to the Company’s results for that Award Year as subsequently restated; and

b.
the amount of the Annual LTIP Award granted to the Fraudulent Party in the year
immediately following the relevant Award Year will be reduced by such proportion
as the Board determines, in its sole discretion, would not have been awarded to
the Fraudulent Party had the Company’s results as originally reported for that
Award Year been equal to the Company’s results for that Award Year as
subsequently restated. Any unvested portion of an Annual LTIP Award reduced by
the Board in accordance with this paragraph (whether “banked” or otherwise) will
be forfeited by the Fraudulent Party and will no longer vest in accordance with
the terms of its grant.

The Fraudulent Party will be required to pay back to the Company an amount equal
to the then current value any portion of an Annual LTIP Award reduced by the
Board in accordance with this paragraph which has vested and been distributed to
them.
2.
If the Board, after due inquiry and investigation, determines that (i) Fraud has
taken place by someone at the Company, (ii) a material negative restatement of
the Company’s financial statements as filed with the SEC for the relevant Award
Year resulted from that Fraud, and (iii) that a member of the Group Executive
Committee (the “Non-Fraudulent Party”) did not personally perpetrate the Fraud,
but either had actual knowledge of the Fraud or could reasonably have been
expected to have had such knowledge based on their position within the Company,
their oversight responsibilities, the information actually made available to



A-1

--------------------------------------------------------------------------------




them and all applicable regulatory and ethical considerations (including the
application of internal ethical walls):
a.
the Non-Fraudulent Party will promptly reimburse to the Company a sum equal to
such amount of the Annual Bonus paid to the Non-Fraudulent Party for that Award
Year as the Board determines would not have been paid to the non-Fraudulent
Party had the Company’s results as reported for that Award Year been equal to
the Company’s results for that Award Year as subsequently restated.   The
determination of the amount of any repayment due from a Non-Fraudulent Party in
these circumstances will be determined by the Board based on the recommendation
of the Company’s Chief Executive Officer, unless the Board reasonably concludes
that the Chief Executive Officer is conflicted in such circumstances. The Chief
Executive Officer will make his recommendation to the Board based on his
evaluation of the circumstances of the Fraud and the extent of any personal
culpability which might reasonably be expected to apply to a Non-Fraudulent
Party in such circumstances.  If the Board is not in agreement with the amount
of any repayment proposed by the Chief Executive Officer (or believes that the
Chief Executive Officer’s decision may be conflicted) the amount of any
repayment will be calculated by applying the percentage reduction in return on
average equity (“ROAE”) between the Company’s financial results for the relevant
Award Year as originally filed with the SEC and the Company’s financial results
financial results for the relevant Award Year as subsequently restated to the
scale originally used by the Compensation Committee to determine the bonus pool
for the relevant Award Year. Any resulting reduction in the percentage of the
available bonus pool for the relevant Award Year will then be applied to the
Annual Bonus paid to the Non-Fraudulent Party for that year and the
Non-Fraudulent Party will be required to pay back the resulting difference.  If
this calculation results in a determination that there would have been no
automatic funding of the bonus pool for the Award Year in question, the Board
will determine in its sole discretion the level of any bonus that would have
been paid to a Non-Fraudulent Party for that Award Year and the amount of any
repayment due under this Policy as a result. 

b.
the amount of any Annual LTIP Award granted to a Non-Fraudulent Party in the
year following the relevant Award Year will be reduced by the proportional
reduction in ROAE determined in accordance with paragraph 2(a) above. Any
unvested portion of an Annual LTIP Award reduced in accordance with this
paragraph (whether “banked” or otherwise) will be forfeited by the
Non-Fraudulent Party and will no longer vest in accordance with the terms of its
grant. The Non-Fraudulent Party will be required to pay back to the Company an
amount equal to the then current value any portion of an Annual LTIP Award
reduced in accordance with this paragraph which has vested and been distributed
to them.

3.
Any repayments due under this Policy will take into account all tax and social
security payments and will therefore be made net of any tax paid at the time
that any Annual Bonus was made or any Annual LTIP Award was granted or vested.



A-2

--------------------------------------------------------------------------------




4.
In determining whether someone at the Company has engaged in Fraud which has
resulted in a material negative restatement of the Company’s financial
statements the Board will apply the following rules:

a.
The Board will base its analysis on the advice of the Company’s auditors or, in
the event that either the Company’s auditors will not accept such an appointment
or the Chairman of the Board determines that there is a conflict or potential
conflict of interests, on the advice of alternative, suitably qualified,
professional advisors appointed by the Chairman of the Board in consultation
with the Chairman of the Audit Committee.

b.
In the event that a change of control of the Aspen Group has occurred between
the date on which the alleged Fraud was perpetrated and the date of the Board’s
review, the Board will not reach a determination that Fraud has occurred for the
purposes of this Policy unless this is the conclusion of the Company’s auditors
or other, suitably qualified, professional advisors.

c.
If an investigation of possible Fraud is carried out against a member of the
Group Executive Committee who at the time remains an employee of the Group, all
applicable employee disciplinary policies will be adhered to. As a minimum, this
will include observance of their rights to understand the nature of any
allegation made against them, to challenge those allegations, to have free
access for them and any counsel acting on their behalf to all relevant,
non-privileged documentation on which any such allegation is based, to make
reasonable requests for access to additional documents and records which they
believe my assist in their defence and to make their case to an officer of the
Company appointed by the Board.

d.
If an investigation of possible Fraud is carried out against a member of the
Group Executive Committee who at the time is no longer an employee of the Group,
the Board will follow a reasonable process in the investigation of any
allegation. As a minimum, where relevant, this will include observance of their
rights to understand the nature of any allegation made against them, to
challenge those allegations, to have free access for them and any counsel acting
on their behalf to all relevant, non-privileged documentation on which any such
allegation is based and to make reasonable requests for access to additional
documents and records which they believe my assist in their defence.

e.
No determination of Fraud or willful or intentional misconduct will be reached
against any person in circumstances where they (i) acted in reasonable
compliance with professional advice received by the Company, (ii) acted in
accordance with legal or accounting practices accepted within the industry at
the time at which the conduct in question took place (iii) undertook a
reasonable estimate in good faith of the potential insurance or reinsurance
liabilities associated with a specific transaction for the purposes of the
Company’s reserving or (iv) otherwise acted reasonably in the proper discharge
of their duties.



A-3

--------------------------------------------------------------------------------




5.
If a member of the Group Executive Committee dies in the period in which this
Policy is operative the provisions of paragraph 2 above will cease to apply to
them; provided, however, that this Policy shall continue to apply to a member of
the Group Executive Committee notwithstanding their departure, resignation or
retirement from the Company for whatever reason.

6.
For the avoidance of doubt, no repayment shall arise under this Policy where
there is a restatement of the Company’s financial statements filed with the SEC,
but no instance of Fraud or intentional misconduct giving rise to Fraud which
causes, or substantially causes, that restatement. This statement shall,
however, be without prejudice to any other rights which the Company or any of
its subsidiaries may have against any person in such circumstances.

7.
Subject to any applicable statute of limitation which applies in relation to any
employment of a member of the Group Executive Committee (which shall be neither
extended nor reduced by the terms of this Policy) this Policy will apply to
members of the Group Executive Committee for the following periods:

a.
until a period of five years have passed from the date on which any Annual Bonus
is paid to them or Annual LTIP Award is granted to them in relation to a
repayment arising under paragraph 1 above; and

b.
until a period of three years have passed from the date on which any Annual
Bonus is paid to them or Annual LTIP Award is granted to them in relation to a
repayment arising under paragraph 2 above

8.
If the Company, after due inquiry and investigation, determines that (i) the
Participant has engaged in Fraud, and (ii) a material negative restatement of
the Company’s financial statements as filed with the SEC for any period covered
by the vesting period set out in clause 4(a) of the Agreement or any prior year
has resulted from that Fraud, then:

a.
the amount of the award granted to the Participant under this Agreement will be
reduced by such proportion as the Company determines, in its sole discretion,
would not have been awarded to the Participant had the Company’s results as
originally reported for the year in question been equal to the Company’s results
for that year as subsequently restated;

b.
any unvested portion of the award granted to the Participant under this
Agreement reduced by the Company in accordance with this paragraph (whether
“banked” or otherwise) will be forfeited by the Participant and will no longer
vest in accordance with the terms of its grant; and

c.
the Participant will be required to pay back to the Company an amount equal to
the then current value any portion of the award granted to the Participant under
this Agreement which has vested and been distributed to them.



A-4

--------------------------------------------------------------------------------




9.
Any repayments due under this Policy will take into account all tax and social
security payments and will therefore be made net of any tax paid at the time
that the award was granted or vested.

10.
In determining whether the Participant has engaged in Fraud which has resulted
in a material negative restatement of the Company’s financial statements the
following rules will apply:

a.
The Company will base its analysis on the advice of the Company’s auditors or,
in the event that either the Company’s auditors will not accept such an
appointment or the Chairman of the Board determines that there is a conflict or
potential conflict of interests, on the advice of alternative, suitably
qualified, professional advisors appointed by the Chairman of the Board in
consultation with the Chairman of the Audit Committee.

b.
If an investigation of possible Fraud is carried out against the Participant who
at the time remains an employee of the Group, all applicable employee
disciplinary policies will be adhered to.

c.
If an investigation of possible Fraud is carried out against the Participant who
at the time is no longer an employee of the group, the Company will follow a
reasonable process in the investigation of any allegation.

d.
No determination of Fraud or willful or intentional misconduct will be reached
against any person in circumstances where they (i) acted in reasonable
compliance with professional advice received by the Company, (ii) acted in
accordance with legal or accounting practices accepted within the industry at
the time at which the conduct in question took place (iii) undertook a
reasonable estimate in good faith of the potential insurance or reinsurance
liabilities associated with a specific transaction for the purposes of the
Company’s reserving or (iv) otherwise acted reasonably in the proper discharge
of their duties.

11.
Subject to any applicable statute of limitation which applies in relation to any
employment of the Participant (which shall be neither extended nor reduced by
the terms of this Policy) the provisions of this Schedule will apply until a
period of five years have passed from the date on which award granted under this
Agreement vests and has bene distributed to the Participant.

12.
The provisions of this Schedule shall be without prejudice to any other rights
which the Company or any of its subsidiaries may have against the Participant in
the event of Fraud including, where relevant, immediate dismissal and forfeiture
of all unvested awards.









A-5

--------------------------------------------------------------------------------




SCHEDULE B
MALUS POLICY
1.
All variable remuneration awards including both annual bonus awards (“Annual
Bonus”) and long term incentive awards (“LTIP”) (collectively “Variable
Compensation Awards”) are conditional, discretionary and contingent upon a
sustainable and risk-adjusted performance, in excess of that required to fulfil
the employee’s job description as part of the terms of employment. Variable
remuneration awards made to individual employees are therefore capable of
forfeiture or reduction at the Company’s discretion in circumstances of malus.



2.
Any adjustment to an employee’s discretionary Annual Bonus arising as a result
of malus may be determined by either (i) the employee’s manager at the time the
bonus is determined (in addition to any general consideration of performance
issues), (ii) by senior management approving any proposed grant of an Annual
Bonus to an employee, or (ii) by the Group Compensation Committee (and, where
necessary for Solvency II Covered Employees, the Boards of AIUK and AMAL (the
“UK Boards”)).



3.
Any adjustment to an employee’s LTIP awards as a result of malus will be
determined by the Group Compensation Committee (in consultation, where relevant
for Solvency II Covered Employees, with the UK Boards) in accordance with its
powers under the relevant LTIP plan.



4.
Any adjustments noted in paragraphs 2 or 3 above may result in a reduction of up
to 100 per cent of the relevant Variable Compensation Awards.



5.
If requested by the Group Compensation Committee, the Group Chief Risk Officer
may also submit a report to the Compensation Committee to assist in any
determination of malus.

6.
Without limiting the ability of the Group Compensation Committee (or, where
relevant, the UK Boards) to apply this policy in circumstances deemed
appropriate in their sole discretion, the application of malus will generally be
considered in addition to any prior decision by the employee’s manager where:

a.
there is compelling evidence of an employee’s material misbehaviour, misconduct
or culpable error which has resulted in a material loss for the Company
exceeding that which the Company might expect to incur in the normal course of
the employee’s employment;

b.
where the employee has committed a material breach of the applicable regulatory
conduct standards or has failed to meet the required standards of fitness and
propriety;

c.
there is material failure of risk management at a Group, business area, division
and/or business unit level as a result of the culpable actions of an employee;



A-6

--------------------------------------------------------------------------------




d.
the financial results at a Group, division or business unit level are re-stated
as a result of the culpable actions of an employee;

7.
The ability to make an adjustment to Variable Compensation Awards under this
policy is not limited to employees directly culpable of any malfeasance.
Adjustments may also be applied to those employees who, taking in to account
both their roles and seniority:



a.
could have been reasonably expected to be aware of the failure or misconduct at
the time and failed to take adequate steps to promptly identify, assess, report,
escalate or address it; or



b.
could be deemed indirectly responsible or accountable for the failure or
misconduct.



8.
Individual adjustments to Variable Compensation Awards will take into account
the severity of the issue in question, the individual’s proximity to the issue
and the individual’s behaviour in relation to the issue.









A-7